230 S.W.3d 641 (2007)
Daniel W. MARCUM, Jr., Appellant,
v.
Sheryl A. MARCUM, Respondent.
No. WD 66734.
Missouri Court of Appeals, Western District.
August 14, 2007.
Linda F. Turley Dycus, Kansas City, MO, for Appellant.
John K. Allinder, Independence, MO, for Respondent.
Before HARDWICK, P.J., ULRICH[1] and NEWTON, J.J.


*642 ORDER

PER CURIAM.
Daniel Marcum appeals from the judgment denying his Motion to Modify Child Support. He contends the motion court erred in calculating the Form 14, upon which it determined that there was not a 20% decrease in the presumed child support amount to warrant modification. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).
NOTES
[1]  Judge Ulrich retired from the court after submission of this opinion.